 

—

So Os Hn nA HB W NH

 

Case 3:18-cr-05579-RJB Document 49 Filed 11/29/18 Page 1of1

a PEED LT)
LOwsED

NOV 29 2018

AT SES AT™.8 cS
CLERK Uh bo. GT COURT.
WESIENN DISTRICT Or Wail e2ON
BY “DEPUTY

hewered)

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, nER 18-5579 ese

Plaintiff, ORDER ISSUING BENCH WARRANT

24. MICHAEL JOHN SCOTT,
Defendant.

 

 

 

 

An Indictment having been returned against the above-named defendant, now
therefore
| IT IS ORDERED that a Bench Warrant shall be issued and conditions of release shall
be fixed at time of initial appearance in this case.

DATED this 28" day of November, 2018.

 

ITED oa fo JUDGE

SECRET: YES XX NO

ORDER ISSUING BENCH WARRANT - I , UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
